Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered August 8, 2013, convicting defendant, after a jury trial, of conspiracy in the fifth degree, scheme to defraud in the first degree (two counts), grand larceny in the second degree, grand larceny in the third degree (four counts), attempted grand larceny in the third degree, criminal possession of a forged instrument in the second degree (two counts), criminal possession of stolen property in the second degree, and criminal possession of stolen property in the fourth degree (eight counts), and sentencing him, as a second felony offender, to an aggregate term of 22 to 44 years, unanimously affirmed.
At the end of a long trial with no alternate jurors remaining, the court providently exercised its discretion when it declined to excuse a juror who had initially expressed concern that lengthy deliberations might interfere with his travel plans, but who then gave an unequivocal assurance that his ability to deliberate fairly would not be affected. There is no indication that defendant was deprived of a fair trial, and his arguments to the contrary are speculative (see e.g. People v Marchena, 303 AD2d 295 [1st Dept 2003], lv denied 100 NY2d 584 [2003]).
We perceive no basis for reducing the sentence.
Concur— Sweeny, J.P., Mazzarelli, Moskowitz, Manzanet-Daniels and Kapnick, JJ.